DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2019is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.
Continuation
This application is a continuation application of U.S. application no. 14/049, 063 filed on 10/08/2013 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a 
Claims 1-11 are rejected on the ground of nonstatutory double patenting over claims 1-10  of U.S. Patent No. 10,445,676 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims of U.S. Patent No. 10,445,676 (issue date 10/15/2019
Claims of the instant application (dated 09/04/2019)
 Claims 1-10
 Claims 1-11


The system (claims 1-10) of U.S. Patent No. 10,445,676 are configured with the functionality to perform the corresponding functions described by the system (claim 1-11) of the instant application, such that the methods recited in the instant claims would have been obvious variants of the system and computer program product since one skilled in the art would reasonably understand a method as being obvious given a system and computer program product configured to perform the steps/functions of the method.  
The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,347,134 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of corresponding claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences. Accordingly, claims 1-11 of the instant application would In re Kalm, 378 F.2d 959, 962 (CCPA 1967). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-11) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
  With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, which falls into “Mathematical concepts”; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts. Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test). 
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are: An integrated data analysis system in which a plurality of explanatory variables are generated in advance to explain possible causes for a result, represented by an objective variable, that is selected from the explanatory variables after the explanatory variables have been generated, comprising: …arranged at various positions to collect location information of locations of a first plurality of persons over a first period of time and output the collected information as first behavior sensor data of the first plurality of persons; …prior to receiving an input of the objective variable, from at least the first behavior sensor data using variable generation condition information including a plurality of operators which include a plurality of conditional operators in each of which an activity main body or a range of time condition of the first behavior sensor data is set, a plurality of target operators in each of which a range and a type of activity of the first plurality of persons is set, and a plurality of arithmetic operators in each of which an index 273112504850001 for the conditional operators and the target operators is set, wherein for generating the explanatory variables, the respective conditional operators are varied while each of the respective target operators and the respective arithmetic operators are fixed, additionally the respective target operators are varied while each of the respective conditional operators and the respective arithmetic operators are fixed, and additionally the respective arithmetic operators are varied while the respective conditional operators and the respective target operators are fixed; an objective variable input unit that receives an input specifying the objective variable from the explanatory variables; a correlation calculation unit that calculates a plurality of correlations between different ones of the explanatory variables, and a plurality of correlations between the objective variable and the explanatory variables; …the correlations between the objective variable and certain ones of the explanatory variables and the correlations between the certain ones of the explanatory variables and other explanatory variables on a screen; and a behavior change calculation unit to calculate a change in at least one type of behavior by at least one person to effect a change in the behavior sensor data 283112504850001 generated by the at least one type of behavior by the at least one person to improve the result reflected by the objective variable and to instruct the change in the at least one type of behavior by the at least one person. Independent claim 11 recites the system for performing the same limitations of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a plurality of location sensing devices … and a behavior sensor data storage which stores the first behavior sensor data; a processor coupled to the information data storage and the behavior sensor data storage; and a memory coupled to the processor and storing instructions that cause the processor to execute: an explanatory variable generation unit that generates the plurality of explanatory variables… a display unit that displays… (as recited in claim 1).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine 
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a plurality of location sensing devices … and a behavior sensor data storage which stores the first behavior sensor data; a processor coupled to the information data storage and the behavior sensor data storage; and a memory coupled to the processor and storing instructions that cause the processor to execute: an explanatory variable generation unit that generates the plurality of explanatory variables… a display unit that displays… (as recited in claim 1) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-9 and 11) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-9 and 11 “ a temporal granularity unit to adjust a temporal granularity of the explanatory variables suitable to calculate the correlations between the objective variable and the explanatory variables; wherein one or more of the conditional operators includes the temporal granularity, and wherein the explanatory variable generation unit generates the explanatory variables based on the temporal granularity; wherein the memory further stores instructions that cause the processor to execute: an analysis condition input unit to receive inputs of an analysis type, an analysis period, and an analysis resolution, and wherein the correlation calculation unit calculates the correlations between the different ones of the explanatory variables, and the correlations between the objective variable 293112504850001 and the explanatory variables on the basis of the analysis type, the analysis period, and the analysis resolution; wherein the correlation calculation unit calculates a plurality of contributions of the correlations between different ones of the explanatory variables to the correlations between the objective variable and the explanatory variables, and wherein the display unit displays the objective variable, the explanatory variables, and the contributions on the screen; wherein the correlation calculation unit calculates an effect of the explanatory variables to the objective variable from the correlations and an effect value which represents the effect in terms of a unit of the explanatory variables, and wherein the display unit displays the effect and the effect value on the screen; a determined explanatory variable input unit to receive an input of a particular one of the explanatory variables, and wherein the correlation calculation unit calculates correlation between the objective variable and the particular explanatory variable by using the particular one of the explanatory variables; wherein the location sensing devices collect location information of locations of a second plurality of persons over a second period of time after the first period of time and output the collected information as second behavior sensor data of the second plurality of persons, wherein the behavior sensor data storage stores the second behavior sensor data, wherein the explanatory variable generation unit separately generates the plurality of explanatory variables from the first and second behavior sensor data using the variable generation condition information, wherein the correlation calculation unit separately calculates the plurality of correlations between different ones of the explanatory variables, and the plurality of correlations between the objective variable and the explanatory variables for the first period of time and the second period of time, wherein the memory further stores instructions that cause the processor to execute: a profit change calculation unit that calculates profit change information on the basis of item information of items purchased over the first period of time and over the second period of time, a service effect determination unit that calculates a service effect on the basis of the change in the one or more of the locations of certain persons and the behavior of the certain persons in the second period of time from the first period of 313112504850001 time and the profit change information, and a profit sharing calculation unit that calculates a profit sharing ratio on the basis of the calculated service effect; wherein the explanatory variable generation unit generates the plurality of explanatory variables from the first behavior sensor data and the POS data using the variable generation condition information;  a change calculation unit to calculate a quantity of a measured change in the behavior sensor data corresponding to the change instructed by the behavior change calculation unit ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone 
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683